Title: General Orders, 5 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s burgh [N.Y.] Thursday Novr 5th 78.
    Parole Broomsgrove—C. Signs Breed. Belfast.
    
  
The Pay-Masters of Regiments and Corps are to apply to the Pay-Master General immediately for the Months of August & September’s pay.
A Field Officer from the Maryland Line to relieve Lt Coll Ball who is superintending the Hospitals at and near Fish-Kills—Lieutt Coll Ball will furnish him with the Instructions.
